Citation Nr: 9909358	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  93-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in January 1996.  The development was completed 
and the veteran's claim is ready for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The symptoms of the veteran's post-traumatic stress 
disorder, which include irritability, sleep difficulties, 
flashbacks and flattened affect, result in no more than 
severe social and industrial impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998);  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  
 
The veteran seeks a 100 percent evaluation for post-traumatic 
stress disorder.  He asserts that his current symptoms are 
greater than reflected by his current 70 percent rating.  In 
September 1991, the veteran was granted service connection 
and a 30 percent rating for post-traumatic stress disorder, 
effective from June 1991.  In February 1998 this disability 
evaluation was increased to the current 70 percent, also 
effective from June 1991.

On VA examination in August 1991 the veteran was noted to be 
overly anxious.  His affect was rather restricted, with some 
depressive overtones.  He showed irritability and exaggerated 
startle responses when talking about his Vietnam experiences.  
The veteran was receiving counseling from a private 
psychologist and was engaged in group therapy.  The diagnoses 
included post-traumatic stress disorder.  The veteran's 
global assessment of functioning (GAF) was 70.  

In an August 1991 letter, the veteran's psychologist, Walter 
P. Knake, Jr., Ph.D., stated that the veteran experienced 
flashbacks, nightmares, sleep problems, extreme irritability, 
sullen and withdrawn behavior, intrusive memories of combat, 
marked depressive feelings, suicidal impulses, survival 
guilt, poor concentration, and difficulties with both short 
and long term memory, due to his post-traumatic stress 
disorder.

Copies of medical records received from the Social Security 
Administration reveal treatment for a cervical spine 
disability.  A July 1992 examination of the veteran revealed 
the veteran to have nightmares and flashbacks which 
interfered with his ability to function and to concentrate on 
tasks.  Memory was poor for both recent and remote events.  
Social functioning was noted to be limited by generalized 
mistrust of others and obsessions over past trauma.

Dr. Knake again wrote to VA in February 1992.  Dr. Knake 
stated that it was his belief, on the basis of his individual 
and group psychotherapeutic interviews and his work with the 
veteran, that the veteran's post-traumatic stress disorder 
met the criteria for a 70 percent rating under VA law.  He 
further stated that the veteran was 100 percent unemployable 
due to his medical and psychological disabilities.

The veteran was afforded a VA examination in March 1992.  He 
reported problems with insomnia, anger and depression.  He 
had seriously thought about committing suicide in order to 
end all of his pain and anger.  He reported being 
uncomfortable around people.  On examination the veteran was 
despondent and avoided any eye contact.  His psychomotor 
activity was clearly reduced.  Affect appeared constricted.  
Mood was clearly depressed and irritable.  There was a 
continuous preoccupation with his Vietnam experiences.  In 
his thought content there were clear paranoid and persecutory 
ideations which appeared delusional.  He felt at times that a 
person on television was watching him as much as he was 
watching the screen.  He did not particularly get any 
messages from the television screens.  The veteran denied 
auditory hallucinations.  The veteran's judgment was grossly 
impaired.  He had some insight into his depression.  The 
diagnoses were major depression and post-traumatic stress 
disorder.

In July 1992 Dr. Knake wrote that he believed that the 
veteran's only psychiatric disorder was post-traumatic stress 
disorder.  He further stated that in a February 1992 letter 
he had explained his reasoning for believing that the veteran 
met the criteria for a 100 percent disability rating for 
post-traumatic stress disorder.

On VA examination in October 1992, the veteran reported that 
he had retired from 20 years of ironwork employment, because 
his psychologist had told him that the work was too much 
stress for him and was unsafe.  The veteran reported that he 
had been going to school for computers.  Objectively, the 
veteran's attitude was a withdrawn and somewhat passive one.  
He did not maintain eye-to-eye contact.  He reported that he 
blacked out everything from Vietnam and that he thought that 
he was overdoing it.  He reported that he was chronically 
depressed and that he was maintained on Prozac and Xanax.  He 
had nightmares and admitted to having a rather passive-
aggressive personality.  He said that he didn't hit people, 
but he punched walls.  Intellectual functioning appeared well 
preserved, with slow psychomotor activity.  At times he had 
some difficulty concentrating.  He was well oriented and in 
general the intellectual function was well preserved.  The 
diagnoses were post-traumatic stress disorder by history, and 
passive-aggressive personality.  The veteran's GAF was 
estimated to be 60.

The veteran was afforded a VA examination in November 1994.  
The veteran reported insomnia and low energy level.  He 
denied current suicidal thoughts or plans, but admitted to 
having attempted suicide three times in the past.  The 
veteran denied any current feelings of hopelessness, 
helplessness or crying spells.  He admitted to feelings of 
guilt and anhedonia.  The veteran reported that he saw his 
psychologist on a monthly basis and that he had not ever been 
hospitalized for his psychiatric disability.  The veteran 
stated that he had an inability to hold jobs on a regular 
basis, mostly secondary to his problems accepting authority 
and that he had changed 28 jobs in one year.  He had worked 
as a welder in the past.  The veteran reported that he fell 
in 1991, and had not been able to work since that time.  

Objectively, the veteran was cooperative but appeared anxious 
and had poor eye contact.  His affect was anxious and his 
mood was described as tired.  Thoughts were free of any 
suicidal/homicidal ideations or paranoid delusions.  
Perceptions were free of auditory or visual hallucinations.  
The veteran did report past auditory hallucinations when he 
thought that he was hearing God and the Devil's voices.  He 
also admitted having had visual hallucinations in the past 
when he was on street drugs.  The veteran was alert and 
oriented times three.  Abstraction was normal.  Judgment and 
insight were deemed to be fair.  The veteran described 
episodes of flashbacks from Vietnam, insomnia, periods of 
estrangement from others, angry outbursts, and an inability 
to deal with people.  The diagnoses included dysthymia and 
rule out post-traumatic stress disorder.

The veteran's VA vocational rehabilitation records reveal 
that the veteran began a program at a community college in 
the Fall of 1992, that he was doing fairly well at school and 
that he had just begun the January 1996 semester.

The veteran was afforded another VA psychiatric examination 
in August 1997.  The examiner noted that he had examined the 
veteran's file, including all the past evaluations, in 
detail.  The veteran reported that he last worked in 1991 
after a fall and a steel plate hit his neck.  He had injuries 
to cervical discs.  He reported that he had had about 200 
jobs in the last 25 years.  The veteran saw his psychologist 
every two weeks and a family doctor prescribed his 
medication.  He was on Prozac and Xanax.  He used to attend 
post-traumatic stress disorder group meetings every week, but 
had stopped.

The veteran complained of nightmares three or four times a 
week and of poor sleep.  He woke up with sweating spells even 
during the daytime.  He woke up every two hours thinking 
about the war.  He had flashbacks of dying soldiers screaming 
about twice a month.  He reported irritability and that he 
angered easily.  He stated that he kept to himself most of 
the time.  Loud noises bothered him and he was constantly 
hypervigilant.   He reported that he sometimes walked all 
night long for two or three nights.  He avoided any kind of 
conversation about Vietnam.  

Objectively, the veteran was cooperative and his speech was 
relevant and coherent.  He did not show any disjointed 
thinking.  He was oriented to time, place and person.  Memory 
for recent and past events was intact.  He was able to name 
the presidents in reverse order, and he was able to do serial 
sevens.  He talked about having suicidal ideas, the last time 
two or three weeks before.  His affect was depressed.  At 
times he appeared angry.  He denied hallucinations other than 
during flashbacks.  He was not delusional, but he remained 
hypervigilant all the time, looking over his shoulders.  He 
was able to give abstract meanings to proverbs.  His insight 
and judgment were good.  There was no evidence of obsessive 
thinking or compulsive behaviors.  It was the examiner's 
opinion that the veteran's only psychiatric disorder was 
post-traumatic stress disorder.  He noted that the veteran's 
GAF was 50, and that the veteran's post-traumatic stress 
disorder interfered with the veteran's ability to obtain and 
maintain substantial gainful employment.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder is currently evaluated as 70 percent 
disabling under the provisions of 38 C.F.R. § 4.130, Code 
9411 (1998).  The RO has properly considered both the former 
version of this diagnostic code as well as the amended 
version which became effective November 7, 1996.  Since his 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to have whichever set 
of regulations--old or new--provide him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §  4.132, Diagnostic 
Code 9411 (1996).

Dr. Knake did state in July 1992 that he had earlier 
explained why the veteran met the criteria for a 100 percent 
rating for post-traumatic stress disorder.  However, his 
February 1992 statement actually said that the veteran met 
the VA requirements for a 70 percent rating for post-
traumatic stress disorder.  He had also stated that the 
combination of the veteran's physical and mental disorders 
resulted in 100 percent disability.  The veteran's physical 
disabilities are not for consideration in determining the 
proper evaluation of his post-traumatic stress disorder.  The 
VA examination reports reveal that the veteran has had 
significant disability due to flashbacks, insomnia, 
irritability, anger, hypervigilance and some suicidal 
ideation.  However, the majority of the medical evidence of 
record reveals the veteran to be cooperative, fully oriented, 
with good recent and past memory, and with good insight.  The 
August 1997 VA examiner noted that the veteran's GAF score to 
be 50.  This score is consistent with the assigned 70 percent 
evaluation.  The veteran's earlier GAF scores were higher.  
The August 1997 examiner also noted that the veteran's post-
traumatic stress disorder interfered with his ability to 
obtain and maintain substantial gainful employment.  He did 
not state that the veteran's symptoms prevented him from 
obtaining and maintaining substantially gainful employment.  
Therefore, the Board is of the opinion that the disability 
picture more nearly approximates the criteria for a 70 
percent rating than those for a 100 percent rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  Karnas.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board finds that a 70 percent evaluation under the new 
criteria also most accurately reflects the veteran's current 
level of disability due to his post-traumatic stress 
disorder.  While the veteran has not worked since 1991, the 
record indicates that he stopped working after experiencing a 
neck injury.  While he does exhibit a slightly blunted 
affect, irritability, hypervigilance and sleep difficulties, 
the record does not show grossly inappropriate behavior, 
spatial disorientation or neglect of personal appearance and 
hygiene.  Although the veteran has reported a history of 
hallucinations, no active hallucinations have been observed 
by health care professionals and there is no medical evidence 
linking any hallucinations to the service-connected 
disability.   Deficiencies of thinking, mood, or judgment or 
other symptomatology of such severity as to warrant a 100 
percent evaluation have not been shown to result from the 
veteran's post-traumatic stress disorder.  Accordingly, a 100 
percent evaluation for the veteran's post-traumatic stress 
disorder is not warranted under the new regulatory criteria 
either. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  


ORDER

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


